Citation Nr: 0319545	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-07 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the right elbow and right shoulder, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from May 1958 to March 
1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision by the Pittsburgh, Pennsylvania RO.  


REMAND

Historically, the Board notes that, by rating decision dated 
in August 1962, the RO granted service connection for 
residuals of fractured right humerus and assigned a 
noncompensable disability rating under Diagnostic Code 5202, 
which provides the criteria for evaluating other impairment 
of the humerus.  Thereafter, by rating decision dated in 
October 1999, the RO granted service connection for 
degenerative joint disease of the right elbow and right 
shoulder and assigned a separate 10 percent disability rating 
under Diagnostic Code 5003, which provides the criteria for 
evaluating degenerative arthritis.  

Currently, the veteran is in receipt of a 30 percent rating 
for residuals of a fracture of the humerus under Diagnostic 
Code 5202 and a 10 percent rating for degenerative arthritis 
of the right elbow and right shoulder under Diagnostic Code 
5003.  

The Board notes that the veteran's ratings assigned under 
Diagnostic Codes 5003 and 5202 both contemplate pain on 
motion of the shoulder.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5202 (2002).  38 C.F.R. § 4.14 (2002) precludes 
the assignment of separate evaluations where the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Therefore, 
the Board believes that the RO should address the issue of 
whether the decision to assign separate compensable 
evaluations for the functional impairment of the veteran's 
right shoulder was clearly and unmistakably erroneous and 
whether instead the RO should have assigned one rating for 
the functional impairment of the veteran's right shoulder and 
a separate rating for the functional impairment of the 
veteran's right elbow.  

Furthermore, because no specific contentions have been raised 
by the veteran or his representative, it is not clear why the 
veteran believes that he is entitled to an increased rating 
in this case.  In this regard, the Board notes that he has 
not disagreed with the February 2002 rating decision granting 
an increased rating of 30 percent for residuals of a fracture 
of the humerus under Diagnostic Code 5202.  In any event, the 
Board has determined that the report of the veteran's most 
recent VA examination is not adequate for rating purposes 
because it does not address all pertinent disability factors 
set forth in 38 C.F.R. §§ 4.40, 4.45 (2002).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds 
that an additional VA orthopedic examination is warranted to 
ensure a fully informed decision regarding the veteran's 
claim.  Up-to-date treatment records should also be compiled 
on remand.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO should adjudicate the issue of 
whether the October 1999 rating decision 
assigning separate ratings for functional 
impairment of the right shoulder was 
based on clear and unmistakable error.  
If the RO determines that there was clear 
and unmistakable error, the RO should 
take appropriate corrective action.

2.  The RO should take appropriate steps 
to obtain copies of records pertaining to 
any treatment or evaluation of the 
veteran's right shoulder and elbow 
disabilities since May 2002.  

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
for the purpose of determining the 
current severity of his service-connected 
right shoulder and elbow disabilities.  
The claims file and a copy of this Remand 
must be made available to the examiner 
for review.

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also identify 
any deformity of the humerus and 
assess the frequency of any 
dislocations of the scapulohumeral 
joint. 

The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's 
ability to work.  The rationale for 
all opinions expressed should also 
be provided.

4.  Thereafter, the RO should 
readjudicate the issue(s) on appeal.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




